NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

           MARK BENEDICT DEKUTOSKI, Petitioner/Appellant,

                                         v.

          SHAUN ELIZABETH DEKUTOSKI, Respondent/Appellee.

                            No. 1 CA-CV 21-0260 FC
                              FILED 3-31-2022


            Appeal from the Superior Court in Maricopa County
                           No. FN2018-003537
               The Honorable Bradley H. Astrowsky, Judge

                                   AFFIRMED


                                    COUNSEL

Abram & Meell PA, Phoenix
By Gregory J. Meell
Counsel for Petitioner/Appellant

Warner Angle Hallam Jackson & Formanek PLC, Phoenix
By David N. Horowitz, Chris R. Baniszewski, Yvonne S. Tindell
Counsel for Respondent/Appellee
                        DEKUTOSKI v. DEKUTOSKI
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Brian Y. Furuya joined.


P E R K I N S, Judge:

¶1           Mark Benedict Dekutoski (“Husband”) appeals the superior
court’s order denying his motions and dissolving his marriage to Shaun
Elizabeth Dekutoski (“Wife”). For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            The parties married in June 1986. Husband petitioned to
dissolve the marriage in May 2018. The parties stipulated to hire Barry
Brody, a local divorce lawyer, to mediate the division of their property and
debt, resulting in an Arizona Rule of Family Law Procedure 69 Agreement
(“Agreement”). The Agreement contained the following arbitration
provisions:

          •   The parties shall agree on a division of personal
              property based upon the spreadsheet of
              November 8, 2018 (“Spreadsheet”). In the event
              the parties cannot agree, Barry Brody shall
              arbitrate the dispute.

          •   In the event of a dispute with respect to a term
              of settlement, or the memorialization of a term
              of settlement into the final documents, Barry
              Brody shall arbitrate the dispute.

¶3            On April 26, 2019, the parties stipulated to a 30-day
continuance on the superior court’s dismissal calendar to attend arbitration
on May 2, 2019. Wife and her counsel attended, as did Husband’s counsel.
Brody found Husband “waived his presence” by not appearing. Brody
issued an arbitration award (“Award”) about two weeks later.

¶4            The Award addressed the parties’ dispute over a bedframe,
mattress, and nightstand (“Furniture”) in Wife’s possession. Wife included
the Furniture in her “possibly” column in the Spreadsheet, but both parties
sought ownership of it. Neither party provided any evidence about the


                                     2
                      DEKUTOSKI v. DEKUTOSKI
                         Decision of the Court

Furniture’s present value. The Award allocated the Furniture to Wife
because “Husband had his opportunity to remove the property” from the
parties’ residence and delivering the Furniture to him “would be costly and
inefficient.”

¶5          Brody issued two supplemental arbitration awards in July
2019 after Husband challenged the Furniture’s allocation. One of the
supplemental awards recognized Husband “never had the opportunity to
remove the furniture before Wife placed it in storage.” But that
supplemental award also recognized the parties “likely [had] a binding
agreement wherein Wife was to receive the furniture,” and affirmed the
Award.

¶6            Wife filed a Notice of Lodging Decree of Dissolution in
August 2019. Husband objected to Wife’s lodged decree because it stated,
“Wife lodges this Decree of Dissolution of Marriage to bring any issues
between the parties to the Court for final review and determination.” He
argued the purpose of this language “was to have the Court make
substantive determinations of material issues of dispute” in violation of
Rule 78(f). Husband also objected to Wife’s lodged decree because it
included a settlement agreement he never signed. The superior court signed
and entered Wife’s lodged decree in September 2019 (“Decree”) without
addressing Husband’s objections.

¶7           In April 2020, the superior court acknowledged that it
prematurely signed the Decree. The court vacated the Decree, addressed
and rejected Husband’s objections, and gave Husband 35 days to challenge
the supplemental arbitration awards. Husband then moved to vacate the
arbitration awards, claiming “there was no informed and enforceable
agreement to arbitrate.” The court denied his motions.

¶8            In March 2021, the superior court issued a minute entry re-
entering the Decree, and Husband appealed. Wife contends his appeal was
untimely, depriving us of jurisdiction, but the superior court’s re-entry of
the Decree constituted the final decree dissolving the marriage. Husband’s
April 15, 2021, Notice of Appeal was timely and we have jurisdiction under
A.R.S. § 12-2101(A)(1).

                              DISCUSSION

I.           Reentry of Decree

¶9          Husband argues the superior court erred when it re-entered
the Decree because it “violated [Rule 78] and was based on substantive


                                     3
                       DEKUTOSKI v. DEKUTOSKI
                          Decision of the Court

rulings made without an evidentiary hearing.” Husband failed to
sufficiently develop his arguments as to why the Decree was “improper,”
nor did he provide our court with “citation to supporting legal authority.”
ARCAP 13(a)(7)(B). “We are not required to look for the proverbial needle
in the haystack. We must insist that a bona fide and reasonably intelligent
effort to comply with the rules be manifest.” In re Aubuchon, 233 Ariz. 62,
64, ¶ 6 (2013) (cleaned up). Husband thus waived this argument on appeal.
See id.

II.           Arbitration

¶10           Husband challenges all the arbitration awards. He argues the
Agreement contained no enforceable arbitration provisions and the
arbitrator exceeded his authority when he issued the awards.

       A.     Enforceability of Arbitration Clause

¶11           Arbitration agreements are “valid, enforceable and
irrevocable except on a ground that exists at law or in equity for the
revocation of a contract.” See A.R.S. § 12-3006(A). “Generally, legal or
equitable grounds for revoking any contract include allegations that the
contract is void for lack of mutual consent, consideration or capacity or
voidable for fraud, duress, lack of capacity, mistake or violation of a public
purpose.” Austin v. Austin, 237 Ariz. 201, 206, ¶ 12 (App. 2015) (cleaned up).
“The validity and enforceability of a contract is a mixed question of law and
fact, which we review de novo.” Buckholtz v. Buckholtz, 246 Ariz. 126, 129,
¶ 10 (App. 2019).

¶12           Husband and his attorney signed the Agreement, which
contained multiple arbitration provisions. Two of those provisions
designated Brody to arbitrate disputes over personal property and
settlement terms. Husband raised no contract defenses in the superior court
or on appeal. In other words, he has not raised a valid basis on which we
could find the arbitration provisions unenforceable.

¶13            Husband argues the arbitration clauses were unenforceable
because he lacked information and did not understand the Agreement. He
believes his counsel failed to provide adequate advice on arbitration. But
ineffective assistance of counsel offers no defense to valid arbitration
agreements or arbitration awards under Arizona law. See A.R.S. § 12-
3023(A) (setting forth bases for a court to vacate an arbitration award). We
find no error.




                                      4
                        DEKUTOSKI v. DEKUTOSKI
                           Decision of the Court

       B.     Arbitration Awards

¶14           Husband’s other arguments question the validity of the
arbitration awards. “Just as the superior court reviews an arbitrator’s award
in the light most favorable to affirming, we review the superior court’s
decision in the light most favorable to upholding its decision . . . and affirm
unless we conclude that the superior court abused its discretion.” Atreus
Cmtys. Grp. of Ariz. v. Stardust Dev., Inc., 229 Ariz. 503, 506, ¶ 13 (App. 2012).

¶15            Arbitration awards must be vacated if the arbitrator exceeds
his powers. See A.R.S. § 12-3203(A)(4). An arbitrator’s decisions on
questions of law and fact are final and courts will not disturb them unless
the arbitrator acted outside the scope of issues submitted for arbitration. See
Smitty’s Super-Valu, Inc. v. Pasqualetti, 22 Ariz. App. 178, 180–81 (App. 1974).

¶16            Husband argues Brody exceeded his authority by awarding
the Furniture to Wife “contrary to their agreement,” but the Agreement did
not clarify who got the Furniture and designated Brody to arbitrate, “[i]n
the event the parties [could not] agree.” After hearing Wife’s testimony,
and reviewing Husband’s later motions, Brody affirmed the Award’s
allocation of the Furniture. The Award, and Brody’s later affirmation, thus
fell squarely within Brody’s scope of authority under the Agreement.

¶17            Husband also argues he received insufficient notice of the
arbitration and Brody improperly proceeded in his absence. An arbitrator
must give at least five days’ notice of the time and place for a hearing. See
A.R.S. § 12-3015(C). “The arbitrator may hear and decide the controversy
on the evidence produced although a party who was duly notified of the
arbitration proceeding did not appear.” Id. Arbitration awards must be
vacated if “conducted without proper notice of the initiation of an
arbitration . . . so as to prejudice substantially the rights of a party to the
arbitration proceeding.” A.R.S. § 12-3023(A)(6).

¶18            On April 26, 2019, the parties filed a stipulated request to
continue their dissolution proceeding on the superior court’s inactive
calendar to attend arbitration on May 2, 2019. Husband’s counsel signed
that stipulation and was present during the arbitration. Husband does not
assert Brody failed to comply with the five-day statutory notice
requirement. Instead, Husband seems to assert that Brody needed to
accommodate his “demanding schedule” in setting the arbitration hearing
by providing “about 4 weeks advance notice” to Husband. Husband
received the statutory notice and neither he nor his attorney raised this
objection before the arbitration proceedings began. Brody had the authority



                                        5
                       DEKUTOSKI v. DEKUTOSKI
                          Decision of the Court

to proceed in Husband’s absence. See A.R.S. § 12-3015(C) (allowing
arbitrator to “hear and decide the controversy on the evidence produced
although a party who was duly notified of the arbitration proceeding did
not appear.”). The superior court did not abuse its discretion by finding the
arbitration awards valid.

III.         Attorneys’ Fees

¶19            Both parties request attorneys’ fees on appeal. After
considering the financial resources of both parties and the reasonableness
of their positions, we grant Wife her reasonable attorneys’ fees and costs
upon compliance with ARCAP 21.

                              CONCLUSION

¶20          We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        6